This is an appeal from a judgment dismissing an application for an injunction against appellees seeking to restrain them from interfering with the operation of what are commonly called "marble machines" by appellant.
The trial court sustained the general demurrers filed by appellees and this appeal has been prosecuted from such action.
Neither party has filed briefs and we are therefore in the dark as to what the contentions of the parties were in the trial court.
After a careful study of appellant's petition, we are of the opinion that it fails to negative every hypothesis on which the threatened acts of appellees might be lawful and, consequently, the demurrers were properly sustained.
The judgment of the trial court is affirmed.